Case 1:17-cv-10580-JGD Document 33 Filed 10/30/18 Page 1 of 11
Case 1:17-cv-10580-JGD Document 28 Filed 09/04/18 Page 1 of 11

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

)
Conservation Law Foundation, Inc., )
)
Plaintiff, )
) Case No. 1:17-cv-10580

Vv. }

) Propet Consent Decree
GP Aggregate Corp., )
Pond Road Stone, Inc., and )
PG Trust, )
)
Defendants. )
)

 

WHEREAS, Plaintiff Conservation Law Foundation, Inc. (“CLF”) filed this action on
April 4, 2017, against GP Aggregate Corp. and Pond Road Stone, Inc. and on August 20, 2018
amended the action to include PG Trust (collectively “PG Trust, GP Aggregate and Pond Road
Stone” or “Defendants”), alleging violations of the Clean Water Act, 33 U.S.C. §§ 1251 et seq.
(“Clean Water Act”), and seeking declaratory and injunctive relief, civil penalties, and attorney
fees and costs; and

WHEREAS, CLF is a regional, nonprofit environmental organization; and

WHEREAS, PG Trust, GP Aggregate and Pond Road Stone own and operate a
construction sand and gravel (exposed aggregate) and stone products facility located at 19R Pond
Road, Gloucester, MA 01930 (the “Facility”); and

WHEREAS, CLF alleged that the Facility discharged stormwater and process wastewater
associated with its industrial activity without a Clean Water Act discharge permit to waters of the
United States; and

WHEREAS, CLF alleged in its complaint (the “Complaint”) and in a letter (the “Notice
Letter”) dated April 4, 2017, sent to GP Aggregate Corp. and Pond Road Stone, Inc., that GP
Aggregate Corp. and Pond Road Stone, Inc. violated Sections 301(a) and 402(p)(2)(B) of the
Clean Water Act, 33 U.S.C. § 1311(a) and 1342(p)(2)(B); and

WHEREAS, PG Trust, GP Aggregate and Pond Road Stone have agreed to engage a
qualified engineering consultant to undertake the preparations necessary to apply for a
stormwater discharge permit for the Facility; and

WHEREAS, PG Trust, GP Aggregate and Pond Road Stone have agreed to develop and
implement a Stormwater Pollution Prevention Plan and to file a Notice of Intent to seek coverage

1
Case 1:17-cv-10580-JGD Document 33 Filed 10/30/18 Page 2 of 11
Case 1:17-cv-10580-JGD Document 28 Filed 09/04/18 Page 2 of 11

under, and receive, a 2015 Multi-Sector General Permit for Stormwater Discharges Associated
with Industrial Activity for the Facility; and

WHEREAS, PG Trust, GP Aggregate and Pond Road Stone have agreed to prevent any
discharges of process wastewater unless such discharges are covered under and in accordance
with a Clean Water Act permit; and

WHEREAS, CLF and PG Trust, GP Aggregate and Pond Road Stone (collectively, “the
Parties” or individually “Party”) agree that resolution of this matter without further litigation is
in the best interest of the Parties and the public, and that entry of this Decree is the most
appropriate means of resolving this action.

NOW, THEREFORE, without the trial of any issue of fact or law, without the admission
by PG Trust, GP Aggregate and Pond Road Stone of any of the facts or violations alleged in the
Complaint, upon consent of the Parties, and upon consideration of the mutual promises contained
herein,

IT IS HEREBY ORDERED, ADJUDGED AND DECREED as follows:

I JURISDICTION AND VENUE

1. Jurisdiction over this action is conferred by 28 U.S.C. § 1331 (federal question)
and 33 U.S.C. § 1365(a) (Clean Water Act jurisdiction). An actual, justiciable controversy exists
between Plaintiff and Defendant. The requested relief is proper under 28 U.S.C. § 2201, 28
U.S.C. § 2202 and 33 U.S.C. § 1365(a).

2. Venue is properly vested in this Court pursuant to 33 U.S.C. § 1365(c)(1),
because the alleged events giving rise to this action occurred at the Facility, located at 19R Pond
Road in Gloucester, Massachusetts, which is located within this judicial district.

Il. COMPLIANCE PROGRAM

3. Defendant shall not cause or allow process wastewater to discharge from the
Facility, unless consistent with state and federal statutory and regulatory requirements and
permits.

4, Defendant shall obtain and maintain coverage under the United States
Environmental Protection Agency (“EPA”) National Pollutant Discharge Elimination System
(“NPDES”) 2015 Multi-Sector General Permit for Stormwater Discharges Associated with
Industrial Activity (“MSGP”) and shall comply with the MSGP at the Facility. The MSGP, as it
may be updated from time to time, is incorporated into this Consent Decree by reference.

5. Within thirty (30) days after the date on which this Consent Decree is entered by
the Court (the “Effective Date”), Defendant shall develop a stormwater pollution prevention plan
(“SWPPP”) in accordance with Parts 5, 8.E, and 8.J of the MSGP. Defendant shall implement
the provisions of its SWPPP at the Facility. Development of the SWPPP shall include, at

2

 
Case 1:17-cv-10580-JGD Document 33 Filed 10/30/18 Page 3 of 11
Case 1:17-cv-10580-JGD Document 28 Filed 09/04/18 Page 3 of 11

minimum, the following steps:

a) formation of a pollution prevention team of qualified personnel who will be
responsible for ensuring compliance with the MSGP;

b) identification of potential stormwater pollution sources at the Facility, and
selection and installation of appropriate control measures that minimize the
discharge of pollutants during storm events for each of these sources; and

c) development of procedures for conducting required inspection and monitoring
activities, as well as regular maintenance of control measures, at the Facility.

6. Defendant has retained a qualified engineering consultant to develop its SWPPP.
Defendant shall incorporate the consultant’s recommendations in its SWPPP.

7. Defendant shall provide a copy of its SWPPP to CLF for review and comment
within thirty days of the Effective Date.

8. Defendant shall implement and maintain stormwater control measures, in
accordance with Part 2.1 of the MSGP, to meet numeric and non-numeric effluent limits and
benchmark levels.

9. Defendant shall implement and maintain stormwater contro! measures that
- include the following categories of site-specific best management practices (“BMPs”) as
described in the SWPPP, as may be amended from time to time:

a. Good housekeeping practices;
b. Minimizing exposure of potential pollutant sources to precipitation;
c. Erosion and sediment control; and

d. Management of runoff.

10. Defendant shall implement and maintain stormwater control measures at the
Facility as described in the SWPPP, as may be amended from time to time, which include, but
are not limited to:

a. The site-specific BMPs listed in Part 8.E of the 2015 MSGP (or the analogous in
later iterations of the MSGP); and

b. The “BMPS for Potential Pollutant Sources at Glass, Clay, Cement, Concrete, and
Gypsum Product Manufacturing Facilities,” listed in Table 2 of the United
Environmental Protection Agency’s (“EPA”) Industrial Fact Sheet Series for
Activities Covered by EPA's MSGP (Sector E: Glass, Clay, Cement, Concrete,
and Gypsum Product Manufacturing Facilities), available at:

s/f a.gov/sites/productio -10/doc ector_6 glass.pdf .

 
Case 1:17-cv-10580-JGD Document 33 Filed 10/30/18 Page 4 of 11
Case 1:17-cv-10580-JGD Document 28 Filed 09/04/18 Page 4of11

11. Wherever feasible, Defendant will design, install, and implement control
measures that employ a low-impact (“LID”) approach. LID is a natural-resource-based
alternative approach to site design that incorporates a variety of structural and non-structural
techniques, such as vegetated areas the collect, treat, and infiltrate stormwater and shallow
drainage channels that slow runoff and filter it.

Ill. MONITORING PROGRAM

12, Defendant shall comply with all applicable inspection, monitoring, and reporting
requirements of the MSGP. This shall include but not be limited to in-house inspection of control
structures and storage areas after rain events.

13. Defendant shall monitor and sample its stormwater runoff, including sheet flow
pursuant to the MSGP and the Industrial Stormwater Monitoring and Sampling Guide (available
at: https://www3,.epa.gov/npdes/pubs/msgp_monitoring_guide.pdf) for pollutants identified in
the MSGP for Sectors E (Total Suspended Solids, and Iron) and J (Total Suspended Solids and
Nitrate plus Nitrite Nitrogen) commencing on the Effective Date. This monitoring must be
performed pursuant to the requirements of the MSGP and include, at a minimum, the stormwater
collection areas where runoff is generated, received, stored, treated, or disposed and that are
exposed to either precipitation or stormwater runoff. Once Defendant has obtained coverage
under the MSGP in the future as set forth in Paragraph 4 of this Decree, Defendant shall
commence submitting quarterly tests to EPA.

14. During the life of the Decree, Defendant shall create and send Discharge
Monitoring Reports to CLF. These Reports shall include Quarterly Discharge Monitoring
Reports, which shall be sent to CLF on a quarterly basis, and an Annual Report which shall be
sent to CLF on a yearly basis. Quarterly Discharge Monitoring Reports and the Annual Report
shall be accompanied by the attached Compliance Questionnaire Coversheet. Per Section 6.1.7
of the MSGP, due dates are:

Q1 (January-March): April 30

Q2 (April-June): July 30

Q3 (July-September); October 30
Q4 (October-December): January 30
Annual Report: January 30

15. Defendant may take additional samples of its stormwater discharges. If it does
so, Defendant will send a copy of each such inspection and/or sampling result to CLF no later
than ten (10) days after receipt.

16. During the first year after the Effective Date of this Decree, Defendant shall
implement and/or maintain control measures at the Facility as necessary to meet the benchmark
levels for MSGP Sectors E (Total Suspended Solids, and Iron) and J (Total Suspended Solids and
Nitrate plus Nitrite Nitrogen). If, after the end of twelve (12) months from the Effective Date of
this Decree, Defendant’s quarterly monitoring result for any parameter exceed MSGP Part 8.E or
8.J benchmark levels, Defendant agrees to make stipulated additional environmental benefit
payments as set forth in Paragraph 21 of this Decree.
Case 1:17-cv-10580-JGD Document 33 Filed 10/30/18 Page 5 of 11
Case 1:17-cv-10580-JGD Document 28 Filed 09/04/18 Page 5 of 11

17. During the life of the Decree, CLF, through representatives, may conduct one (1)
site inspection every year at the Facility. The site inspection shall occur during normal business
hours and upon 48-hours prior notice to Defendant. During the site inspection, CLF
representatives may collect water and soil samples, take photos at the Facility, and monitor
compliance with the MSGP and the Decree, Any such samples shall be split samples with one of
the split samples remaining in the possession of Defendant.

18. During the life of the Decrec, Defendant shall copy CLF on all documents related
to stormwater quality or Clean Water Act compliance regarding the Facility submitted to the EPA
or MA DEP, or any local government. Such documents shall be provided to CLF concurrently as
they are sent to the agencies and/or local government.

IV. SUPPLEMENTAL ENVIRONMENTAL PROJECT

19. Defendant shall make an environmental benefit payment to the Essex County
Greenbelt Association totaling Twenty Thousand Dollars ($20,000), for the environmental
protection and restoration of, or other environmental benefit to, the EPA-designated Charles
Watershed (which encompasses the Massachusetts-designated North Coastal Watershed and
includes Gloucester). Defendant shall notify CLF in writing concurrently each time an
environmental benefit payment is made and provide a copy of each check. Payments under the
paragraph shall be made according to the following schedule:

(a) $7,000 within fourteen days of the Effective Date of this Decree;
(b) $7,000 on or before August 30, 2019;
(c) $6,000 on or before August 30, 2020.

20. For each missed deadline included in this Decree, excluding missed payment
deadlines (discussed in Paragraph 24 below), Defendant shall make an additional environmental
benefit payment to Essex County Greenbelt Association in the amount of Five Hundred Dollars
($500) for the environmental protection and restoration of, or other environmental benefit to, the
Charles Watershed. Payment of each such additional amount shall be due fourteen (14) days
following each missed deadline. Defendant shall notify CLF in writing concurrently each time a
payment is made and provide a copy of cach check. Pursuant to Paragraph 44, below, Defendant
shall not be required to make such additional environmental benefit payment for missed
deadlines arising from a Force Majeure event.

21. For each exceedance of an MSGP benchmark as described in Paragraph 16 of the
Decree, above, Defendant will make an additional environmental benefit payment to the Essex
County Greenbelt Association in the amount of Five Hundred Dollars ($500) for the
environmental protection and restoration of, or other environmental benefit to, the Charles
Watershed, Payment of each such additional amount shall be due fourteen (14) days following
each exceedance,

22, None of the environmental benefit payments shal! be disbursed to CLF.
V. LIQUIDATED ATTORNEY FEES AND COSTS
23. Defendant shall pay to CLF a total sum of Twenty Thousand Dollars ($20,000) as

5

 
Case 1:17-cv-10580-JGD Document 33 Filed 10/30/18 Page 6 of 11
Case 1:17-cv-10580-JGD Document 28 Filed 09/04/18 Page 6 of 11

full and complete satisfaction of CLF’s claim for attorney fees and costs incurred to date in this
matter and for reasonable anticipated costs to be incurred in compliance monitoring and case
management over the term of the Decree. Payments under the paragraph shall be made according
to the following schedule:

(a) $8,000 within fourteen days of the Effective Date of this Decree;
(b) $6,000 on or before August 30, 2019;
(c) $6,000 on or before August 30, 2020.

24, In the event that any payment owed by Defendant under the Decree is not made
on or before the due date, Defendant shall be deemed in default of its obligations under ‘this
Decree, In addition to a continued requirement to make said payment, Defendant shall pay to
CLF liquidated attorney fees of Three Hundred Dollars ($300) for every day that a payment is
late.

VI. EFFECT OF DECREE

25. CLF covenants not to sue, releases and discharges PG Trust, GP Aggregate, and
Pond Road Stone (and its/their subsidiaries, officers, directors, shareholders, representatives,
assigns, agents, consultants, employees, officers, and attorneys, including those who have held
positions in the past) from any and all claims, causes of action, or liability under Section 505 of
the Clean Water Act, 33 U.S.C. § 1365, for damages, penalties, fincs, injunctive relief, past and
future attorney fees, past and future costs, or any other claim or relief (i) relating to, resulting
from or alleging noncompliance with the Clean Water Act at the Facility occurring prior to the
date the Court enters this Decree; (ii) for any violations that were alleged, or could have been
alleged, in the Complaint; (iii) for the past conduct alleged to constitute violations in the CLF
letter to Defendant dated April 4, 2017; and (iv) for past violations alleged in any CLF
correspondence to Defendant dated prior to the date the Court enters this Decree concerning
Defendant's facility and operations. Notwithstanding anything to the contrary contained herein,
CLF retains all rights necessary to enforce the terms of this Decree, including by the filing of a
lawsuit.

26. PG Trust, GP Aggregate Corp. and Pond Road Stone, Inc. covenant not to sue,
release and discharge CLF (and its subsidiaries, officers, directors, trustees, representatives,
assigns, agents, consultants, employees, officers, and attorneys, including those who have held
positions in the past), its representatives, assigns, agents, employees, officers, and attorneys,
including those who have held positions in the past from any and all claims, liability, demands,
penalties, costs, and causes of action of every nature which concer or are connected with CLF’s
investigation of and actions regarding PG Trust, GP Aggregate and Pond Road Stone.

27, Neither this Decree, nor terms thereof, nor performance of the terms thereunder
by Defendant shall constitute or be construed as an admission or acknowledgment by Defendant
of the factual or legal assertions contained in this Decree or in CLF’s Complaint, and Defendant
retains the right to controvert in any subsequent proceedings, other than proceedings for the
purpose of implementing or enforcing this Decree, the validity of the facts or determinations
contained in this Decree or the Complaint. Neither this Decree, nor terms thereof, nor
performance of the terms thereunder, shall constitute or be construed as an admission or
acknowledgment by Defendant of any liability, or an admission of violation of any law, by

6

 
Case 1:17-cv-10580-JGD Document 33 Filed 10/30/18 Page 7 of 11
Case 1:17-cv-10580-JGD Document 28 Filed 09/04/18 Page 7 of 11

Defendant or by its officers, directors, employees, agents, successors, or assigns.

28. CLF does not, by consent to the Decree, warrant or aver in any manner that
Defendant’s compliance with this Decree will constitute or result in compliance with federal or
state law or regulation. Nothing in this Decree shall be construed to affect or limit in any way
the obligation of Defendant to comply with all federal, state, and local laws and regulations
governing any activity required by this Decrec.

VII. REVIEW AND TERM OF DECREE

29. The Parties recognize that, pursuant to 33 U.S.C. § 1365(c)(3), this Consent
Decree cannot be entered until forty-five (45) days after the receipt of a copy of the proposed
Consent Decree by the United States Attorney General and the EPA. Therefore, after the signing
of this decree by the Parties, the Parties shall jointly inform the Court of the decree, and CLF
shall serve copies of this Decree upon the EPA Administrator, the Regional EPA Administrator,
and the Attorney General for review, as required by 40 C.F.R. § 135.5.

30. Upon the expiration of the forty-five-day review period provided by 33 U.S.C.
§ 1365(c)(3), or upon DOJ’s completion of its review process, whichever is sooner, the Parties
will jointly move the Court for entry of this Decree. This Decree shall take effect on the date it
is entered by this Court and shall terminate upon the following: (i) four years have passed from
the Effective Date; and (ii) completion of all payment obligations set forth in this Decree. If for
any reason the Court should decline to approve this Decree in the form presented, the Parties
agree to continue negotiations in good faith in an attempt to cure any objection raised by the
Court to entry of this Decree.

VIII. MODIFICATION AND ENFORCEMENT OF DECREE

31. This Decree may be modified only upon written consent of the Parties and the
approval of the Court.

32. This Court shall retain jurisdiction over this matter and allow this action to be
reopened for the purpose of enabling the Parties to this Decree to apply to the Court for any
further order that may be necessary to construe, carry out, enforce compliance and/or resolve any
dispute regarding the terms or conditions of this Decree. If the Court does not agree to retain
jurisdiction over this matter, then this Consent Decree will remain in full force and effect between
the Parties, and either Party may institute a new action in the United States District Court for the
District of Massachusetts concerning their respective rights and obligations under this Decree.

IX. MISCELLANEOUS PROVISIONS

33, This Decree shall remain in effect if Defendant relocates the Facility to a different
location, provided that the new location falls within the jurisdiction of the Clean Water Act.

34, Sections I, IV, V, VI, VIU, and IX of this Decree shall remain in effect if PG
Trust, GP Aggregate Corp. and Pond Road Stone, Inc. cease to be the owner or operator(s) of the
Facility, regardless of whether the Facility continues to operate or not.

35. All payments pursuant to this Decree shall be made in the form of a business

7

 

 

 
Case 1:17-cv-10580-JGD Document 33 Filed 10/30/18 Page 8 of 11
Case 1:17-cv-10580-JGD Document 28 Filed 09/04/18 Page 8 of 11

check, In the event that any business check submitted is returned due to insufficient funds, late
payment penalties may apply and all subsequent payments shall be made in the form ofa
certified bank check.

36. Entire Agreement. This Decree constitutes the entire agreement among the Parties
concerning the subject matter hereof and supersedes all previous correspondence,
communications, agreements and understandings, whether oral or written, among the Parties.

37. Notices. Any notice, demand, copies of documents and other communications
required to be made under the provisions of this Decree (collectively, “Notices”) by any Party
hereto shall be effective only if in writing and either (a) emailed, (b) personally served, (c)
mailed by United States registered or certified mail, return receipt requested, postage prepaid, or
(d) sent by a nationally recognized courier service (c.g., Federal Express) for next-day delivery,
to be confirmed in writing by such courier. Notices shall be directed to the Parties at their
respective addresses set forth below. Notices given in the foregoing manner shall be deemed
given when (a) sent via email, (b) actually received or refused by the party to whom sent if
delivered by courier, or (c) if mailed, on the day of actual delivery as shown by the addressee's
registered or certified mail receipt or at the expiration of three (3) business days after the date of
mailing, whichever first occurs.

Notices for Plaintiff shall be sent to:

Caitlin Peale Sloan, Esq.
Conservation Law Foundation
62 Summer Street

Boston, MA 02110
cpeale@clf.org

Notices for Defendant shall be sent to:

Richard A. Nylen, Jr., Esq.

Lynch, DeSimone & Nylen, LLP
10 Post Office Square, Suite 970N
Boston, MA 02109

(617) 348-4500, ext. 231
mylen@Idnllp.com

Each Party shall promptly notify the other Party of any change in the above-listed contact
information by using the procedures set forth in this paragraph.

38. Authorization. Each person signing this Decree represents and warrants that s/he
has been duly authorized to enter into this Decree by the Party on whose behalf it is indicated that
the person is signing.

39. Successors and Assigns. This Decree shall be binding upon and inure to the
benefit of the Parties and their respective representatives, heirs, executors, administrators,
successors, officers, directors, agents, attomeys, employees and permitted assigns.

 

 
Case 1:17-cv-10580-JGD Document 33 Filed 10/30/18 Page 9 of 11
Case 1:17-cv-10580-JGD Document 28 Filed 09/04/18 Page 9 of 11

40. Interpretation. The provisions contained herein shall not be construed in favor of
or against either Party because that party or its counsel drafted this Decree, but shall be construed
as if all Parties prepared this Decree, and any rules of construction to the contrary are hereby
specifically waived. The terms of this Decree were negotiated at arm's length by the Parties
hereto.

41. Headings. The section and paragraph headings contained in this Decree are for
reference purposes only and shall not affect in any way the meaning or interpretation of this
Decree,

42. Counterparts. Facsimile, electronic and scanned signatures shall be deemed to be
originals for all purposes. Copies of the original Agreement, whether transmitted by facsimile or
other means, shall be effective. This Agreement may be signed in counterparts.

43. Severability. In the event that any of the provisions of this Decree are held by a
court to be unenforceable, the validity of the enforceable provisions shall not be adversely
affected.

44. Force Majeure. For purposes of this Decree, a “Force Majeure event” is defined as
any event arising from causes beyond the control of Defendant, including its contractors and
subcontractors, that delays or prevents the timely performance of any obligation under this
Decree, except for obligations as provided in Paragraphs 19, 23, and 24 of this Decree,
notwithstanding Defendant’s best efforts to avoid the delay. The deadline for the responsibility to
perform any action under this Decree may be extended for up to the number of days of
nonperformance caused by the Force Majeure event, provided that Defendant complies with the
notice requirements of this paragraph. Examples of events which may constitute Force Majeure
events include severe weather events, natural disasters, and national, state or regional
emergencies, Examples of events that are not Force Majeure events include, but are not limited to,
normal inclement weather, unanticipated or increased costs or expenses of work, Defendant’s
financial difficulty in performing such work and acts or omissions attributable to Defendant’s
contractors or representatives.

If any event occurs which may delay or prevent the performance of any obligation under
this Decree, caused by a Force Majeure event, Defendant shall notify CLF, at the address
specified in Paragraph 37 above, within five (5) business days after Defendant first knows, or
should know, that the event might cause a delay. This written notice to CLF shall include, without
limitation: (i) an explanation of the causes of any actual or expected delay or noncompliance; (ii)
the anticipated duration of delay; (iii) the measures taken and to be taken by Defendant to prevent
or minimize the delay or nonperformance; (iv) a proposed schedule for the implementation of
such measures; and (v) a statement as to whether in the opinion of Defendant the Facility can
continue to operate in a manner which will not violate this Decree.

If CLF agrees that a delay or anticipated delay in performance is attributable to Force
Majeure, the time for performance of the obligations under this Decree that are affected by the
Force Majeure event shall be extended for the period of time reasonably necessary to allow
performance of the obligation to the extent the delay was caused by a Force Majeure event.
Case 1:17-cv-10580-JGD Document 33 Filed 10/30/18 Page 10 of 11
Case 1:47-cv-10580-JGD Document 28 Filed 09/04/18 Page 10 of 11

 

Conservation Law Foundation, Inc.

By: Date:

Sean Mahoney, Executive Vice President
Conservation Law Foundation

62 Summer Street

Boston, MA 02110

GP Aggregate Corp., Pond Road Stone, Iuc. and PG Trust

Paul M. Butman Jr., President and Trustee
GP Aggregate Corp.

Pond Road Stone, Inc.

PG Trust

19R Pond Road

Gloucester, MA 01930

ENTERED & DATED this2()_ day of etiebors |
V Ya Dux

norable Judith Gail Dein
ited States Magistrate Judge

 

 

 

10

 

 

 

 
Case 1:17-cv-10580-JGD Document 33 Filed 10/30/18 Page 11 of 11
Case 1:17-cv-10580-JGD Document 28 Filed 09/04/18 Page 11 of 11

Conservation Law Foundation, Inc.

Date: “% 2,6

 

Sean Mahoney, Executive Vice Presiden
Conservation Law Foundation

62 Summer Street

Boston, MA 02110

GP Aggregate Corp., Pond Road Stone, Inc. and PG Trust
By: Date:
Paul M. Butman Jr., President and Trustee
GP Aggregate Corp.
Pond Road Stone, Inc.
PG Trust
19R Pond Road
Gloucester, MA 01930

ENTERED & DATED this___ day of _ 2018

Honorable Judith Gail Dein
United States Magistrate Judge

10

 
